Citation Nr: 1433839	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1. Entitlement to service connection for tinnitus.  

2.  Entitlement to an initial rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias.




REPRESENTATION

Appellant represented by:	Tamara N. Gallagher, Attorney





ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of various rating decision issued by the RO.

In August 2012, the Board issued a decision denying the claim of service connection for bilateral hearing loss and assigning an initial rating of 20 percent for the service-connected lumbar spine disability for the period prior to January 13, 2010, but denying a rating in excess of 40 percent for the disability beginning on January 13, 2010.  

The Board also remanded the matters of service connection for tinnitus and an increased, initial rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS claims file reveals no additional pertinent records.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, withdrew from appeal with respect to the claims of service connection for tinnitus and an increased rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the claim of service connection for tinnitus are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In a June 2013 written statement, the Veteran's attorney indicated that he wished to withdraw the appeal as to the claim of service connection for tinnitus and the claim for a rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias. 

Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  

Accordingly, the Board does not have jurisdiction to review the matters on appeal, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for tinnitus is dismissed.

The appeal as to the claim for an initial rating in excess of 60 percent for the service-connected left lower extremity radiculopathy with paresthesias is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals



Department of Veterans Affairs


